COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 Aracely Gomez,                                   §                No. 08-17-00236-CV

                       Appellant,                 §                   Appeal from the

 v.                                               §             County Court at Law No. 6

 Wingfoot Enterprises, Inc. d/b/a                 §              of El Paso County, Texas
 Allegiance Staffing and David Avalos,
                                                  §               (TC# 2013-DCV3850)
                       Appellees.
                                                  §

                                              ORDER

       Appellees assert in their brief that the trial court’s order granting summary judgment in
favor of Appellees is not final because it does not clearly and unequivocally dispose of
Appellant’s claims against another defendant, People 2.0 Global, Inc. They request that we abate
the appeal and require the trial court to modify its order to make it final and appealable.   See
TEX.R.APP.P. 27.2. We requested that Appellant address this issue in its reply brief or a letter
brief, but Appellant has not responded. Finding that the trial court’s order is not final and
appealable because it does not clearly dispose of Appellant’s claims against People 2.0 Global,
Inc., we abate the appeal and remand the cause to the trial court for modification of the order.
The modified order shall be filed with the trial court clerk no later than September 14, 2018, and
a supplemental clerk’s record containing the modified order shall be filed in this Court no later
than ten days after the modified order is filed with the trial court clerk.
       IT IS SO ORDERED this 15th day of August, 2018.

                                               PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.